DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-41 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Applicant’s amendment  presented 4/27/2022 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of claims 21, 29, and 36, structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims.
        However, none of the prior art cited alone or in combination provides the motivation to teach a
smartphone comprising: a housing moveable between a folded position and an unfolded position, the housing having a first side and a second side, the second side opposite the first side, the housing including a first housing portion, a second housing portion, a third housing portion, and a fourth housing portion, the first housing portion on the first side of the housing, the fourth housing portion on the second side of the housing opposite the first housing portion;
a battery carried by the housing;
a first display screen section supported by the first housing portion;
a second display screen section supported by the third housing portion, the first housing portion to overlay at least a portion of the third housing portion when the housing is in the folded position, the second display screen section facing the fourth housing portion when the housing is in the folded position;
a sensor carried by the housing, the sensor to output signals indicative of an orientation of the housing;
instructions; and processor circuitry to execute the instructions to:
cause content to be presented on the first display screen section when the housing is in the folded position; and 
cause content to be presented on the second display screen section when the housing is in the unfolded position as claimed by Claim 21.
  
                            Examiner notes the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s).  Rather, each and every limitation of the claim(s) and their disclosed relationships are integral.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.















/VIJAY SHANKAR/Primary Examiner, Art Unit 2622